
	

113 HR 4385 IH: To amend the Public Health Service Act to provide for the designation of maternity care health professional shortage areas.
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4385
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Burgess (for himself and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the designation of maternity care health
			 professional shortage areas.
	
	
		1.Maternity care health professional shortage areas
			Section 332 of the Public Health Service Act (42 U.S.C. 254e) is amended by adding at the end the
			 following new subsection:
			
				(k)
					(1)The Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, shall designate maternity care health professional
			 shortage areas in the States and at least annually thereafter review and,
			 as necessary, revise such designations.
					(2)In carrying out paragraph (1), and in applying subsection (b) pursuant to paragraph (4), the
			 Secretary shall seek input from relevant provider organizations, including
			 medical societies, organizations representing medical facilities, and
			 other organizations with expertise in maternity care.
					(3)In applying subsection (d), pursuant to paragraph (4), the Secretary shall collect and publish in
			 the Federal Register data on health care professional shortage areas based
			 on professional category of maternal health professionals providing full
			 scope maternity health care by provider type as well as geographic region.
			 Such data shall be presented in a manner to compare availability and need
			 of such professionals by such professional category and geographic region.
					(4)The provisions of subsections (b), (c), (d), (e), (f), (g), (h), (i), and (j) (other than
			 (j)(1)(B)) of this section shall apply to the designation of a maternity
			 care health professional shortage area under this subsection in a similar
			 manner and extent as such provisions apply to the designation of health
			 professional shortage areas under subsection (a), except—
						(A)in applying subsection (b)(3), the reference in such subsection to physicians shall be deemed to be a reference to physicians and other health professionals as providing
			 maternity care eligible for loan repayment under this part who provide
			 full scope maternity care;
						(B)in applying subsection (d)—
							(i)the reference in paragraph (2) of such subsection to July 1 of 1991 shall be deemed to be a reference to July 1 of 2016; and
							(ii)the descriptive list required under such paragraph, with respect to a maternity care health
			 professional shortage area designated under paragraph (1), shall include—
								(I)population groups in the area that would benefit from full scope maternity care health services;
			 and
								(II)the providers and medical facilities that provide such services to such groups in such area; and
								(C)in applying such provisions of subsections (b), (c), (e), (f), (g), (h), (i), and (j), a reference
			 to an area, population group, or facility shall be deemed to be a
			 reference to an area or population group described in paragraph (5).
						(5)For purposes of this subsection:
						(A)The term ‘maternity care health professional shortage area’ means—
							(i)an area in an urban or rural area (which need not conform to the geographic boundaries of a
			 political subdivision and which is a rational area for the delivery of
			 health services) which the Secretary determines has a shortage of
			 providers of full scope maternity care health services;
							(ii)an area in an urban or rural area (which need not conform to the geographic boundaries of a
			 political subdivision and which is a rational area for the delivery of
			 health services) which the Secretary determines has a shortage of hospital
			 or birth center labor and delivery units; or
							(iii)a population group which the Secretary determines has such a shortage of maternal providers or
			 facilities.
							(B)The term full scope maternity care health services includes during labor care, birthing, prenatal care, and postpartum care.
						(C)The term medical facility has the meaning given such term in subsection (a)(2) and includes a freestanding birth center, as
			 defined in section 1905(l)(3)(B) of the Social Security Act..
		
